
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32

FORM OF
STOCK OPTION AGREEMENT
(LEVEL 16 AND ABOVE)
SPECIAL RETIREMENT

        THIS AGREEMENT, dated as of the "Grant Date" set forth on the signature
page hereof is made by and between Sealy Corporation, a Delaware corporation
(hereinafter referred to as the "Company"), and the individual whose name is set
forth on the signature page hereof, who is an employee of the Company or a
Subsidiary or Affiliate of the Company, hereinafter referred to as the
"Optionee". Any capitalized terms herein not otherwise defined in Article I
shall have the meaning set forth in the Plan (as hereinafter defined).

        WHEREAS, the Company wishes to carry out the Plan, the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

        WHEREAS, the Committee, appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Option provided for herein to the Optionee as an
incentive for increased efforts during his term of office with the Company or
its Subsidiaries or Affiliates, and has advised the Company thereof and
instructed the undersigned officers to issue said Option;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS

        Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary.

        Section 1.1. —Cause

        "Cause" shall mean "Cause" as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment agreement, "Cause" shall mean:
(a) the Optionee's willful and continued failure to perform his or her material
duties with respect to the Company or it Subsidiaries which continues beyond
10 days after a written demand for substantial performance is delivered to the
Optionee by the Company (the "Cure Period"), (b) the willful or intentional
engaging by the Optionee in conduct that causes material and demonstrable
injury, monetarily or otherwise, to the Company and its Affiliates, (c) the
Optionee's commission of any indictable offense which carries a maximum penalty
of imprisonment, or (d) a material breach of the Optionee's Management
Stockholder's Agreement or other agreements, if any, including, without
limitation, engaging in any action in breach of the restrictive covenants as set
forth therein, which continues beyond the Cure Period (to the extent that, in
the Board's reasonable judgment, such breach can be cured).

        Section 1.2. —Change in Control

        "Change in Control" means (i) the sale of all or substantially all of
the assets of the Company to an Unaffiliated Person; (ii) a sale by the Company,
the Investor or any of their respective affiliates resulting in more than 50% of
the voting stock of the Company being held by a person or group (as such terms
are used in the Securities Exchange Act of 1934, as amended) that does not
include the Investor or any of their respective affiliates; (iii) a merger,
consolidation, recapitalization or reorganization of the Company with or into an
Unaffiliated Person; if and only if any such event listed in clauses (i) through
(iii) above results in the inability of KKR, the Investor, or any member or

--------------------------------------------------------------------------------




members of the Investor, to designate or elect a majority of the Board (or the
board of directors of the resulting entity or its parent company). For purposes
of this definition, the term "Unaffiliated Person" means any Person or Group who
is not (x) KKR, the Investor or any member of the Investor, (y) an Affiliate of
KKR, the Investor or any member of the Investor, or (z) an entity in which KKR,
the Investor, or any member of the Investor holds, directly or indirectly, a
majority of the economic interests in such entity.

        Section 1.3. —Committee

        "Committee" shall mean the Human Resources Committee of the Board of
Directors of the Company.

        Section 1.4. —Fiscal Year

        "Fiscal Year" shall mean each fiscal year of the Company (which, for the
avoidance of doubt, ends on or about November 30 of any given calendar year).

        Section 1.5. —Good Reason

        "Good Reason" shall mean "Good Reason" as defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment agreement, "Good Reason" shall
mean without the Optionee's consent: (A) a reduction in the Optionee's base
salary (other than a general reduction in base salary that affects all members
of senior management equally); (B) a substantial reduction in the Optionee's
duties and responsibilities; and (C) a transfer of the Optionee's primary
workplace by more than fifty (50) miles from the current workplace; and
provided, further, that "Good Reason" shall cease to exist for an event on the
60th day following the later of its occurrence or the Optionee's knowledge
thereof, unless the Optionee has given the Company written notice thereof prior
to such date.

        Section 1.6. —Investor

        "Investor" means Sealy Holding LLC.

        Section 1.7. —KKR

        "KKR" means the KKR Millennium Fund L.P.

        Section 1.8. —Management Stockholder's Agreement

        "Management Stockholder's Agreement" shall mean that certain Management
Stockholder's Agreement between the Optionee and the Company which is dated as
indicated on the signature page hereof.

        Section 1.9. —Option

        "Option" shall mean the aggregate of the Time Option and the Performance
Option granted under Section 2.1 of this Agreement.

        Section 1.10. —Permanent Disability

        "Permanent Disability" shall mean the Optionee becomes physically or
mentally incapacitated and is therefore unable for a period of six
(6) consecutive months to perform substantially all of the material elements of
the Optionee's duties with the Company or any Subsidiary or Affiliate thereof.
Any question as to the existence of the Permanent Disability of the Optionee as
to which the Optionee and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the Optionee
and the Company. If the Optionee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Permanent Disability made in writing to the Company and the
Optionee shall be final and conclusive for all

2

--------------------------------------------------------------------------------




purposes of this Agreement (such inability is hereinafter referred to as
"Permanent Disability" or being "Permanently Disabled").

        Section 1.11. —Performance Option

        "Performance Option" shall mean the right and option to purchase, on the
terms and conditions set forth herein, all or any part of an aggregate of the
number of shares of Common Stock set forth on the signature page hereof opposite
the term Performance Option.

        Section 1.12. —Plan

        "Plan" shall mean the 2004 Stock Option Plan for Key Employees of Sealy
Corporation and Its Subsidiaries.

        Section 1.13. —Qualified Retirement

        Qualified Retirement shall mean a retirement from the Company meeting
all of the following criteria: (a) the Optionee has been continually employed by
the Company from the date hereof through May 1, 2006, and (b) the Optionee has
notified the Company of such retirement at least one year prior to such
retirement.

        Section 1.14. —Secretary

        "Secretary" shall mean the Secretary of the Company.

        Section 1.15. —Time Option

        "Time Option" shall mean the right and option to purchase, on the terms
and conditions set forth herein, all or any part of an aggregate of the number
of shares of Common Stock set forth on the signature page hereof opposite the
term Time Option.

ARTICLE II
GRANT OF OPTIONS

        Section 2.1. —Grant of Options

        For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee (i) a Time Option to purchase any
part or all of an aggregate of the number of shares set forth on the signature
page hereof of its Common Stock upon the terms and conditions set forth in this
Agreement and (ii) a Performance Option to purchase any part or all of an
aggregate of the number of shares set forth on the signature page hereof of its
Common Stock upon the terms and conditions set forth in this Agreement. The
Option shall consist of a Time Option and a Performance Option.

        Section 2.2. —Exercise Price

        Subject to Section 2.4, the exercise price of the shares of Common Stock
covered by the Option shall be the price per share set forth on the signature
page hereof (the "Base Price") without commission or other charge (which is the
Fair Market Value per share of the Common Stock on the Grant Date).

        Section 2.3. —No Guarantee of Employment

        Nothing in this Agreement or in the Plan shall confer upon the Optionee
any right to continue in the employ of the Company or any Subsidiary or
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries or Affiliates, which are hereby expressly reserved,
to terminate the employment of the Optionee at any time for any reason
whatsoever, with or without

3

--------------------------------------------------------------------------------




cause, subject to the applicable provisions of, if any, the Optionee's
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

        Section 2.4. —Adjustments to Option

        Subject to Sections 8 and 9 of the Plan, in the event that the
outstanding shares of the stock subject to the Option, are, from time to time,
changed into or exchanged for a different number or kind of shares of the
Company or other securities by reason of a merger, consolidation,
recapitalization, reclassification, stock split, spin-off, stock dividend,
combination of shares, or other corporate event, the Committee shall make, as
appropriate and equitable, an adjustment in the number and kind of shares and/or
the amount of consideration as to which or for which, as the case may be, such
Option, or portions thereof then unexercised, shall be exercisable, and the
Committee may, as it deems appropriate and equitable, pay to the Optionee an
amount in respect of the shares of Common Stock subject to the Option, with such
conditions or limitations as the Committee may deem reasonable and necessary to
preserve the economic value of the Option. Any such adjustment made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.

ARTICLE III
PERIOD OF EXERCISABILITY

        Section 3.1. —Commencement of Exercisability

(a)So long as the Optionee continues to be employed by the Company or any of its
Subsidiaries or Affiliates, the Option shall become exercisable pursuant to the
following schedules:

(i)Time Option. The Time Option, unless otherwise specifically provided on the
signature page hereof, shall become vested and exercisable ratably on a monthly
basis for the five-year period, beginning on the Grant Date.

(ii)Performance Option. The Performance Option, unless otherwise specifically
provided on the signature page hereof, shall become vested and exercisable as to
100% of the shares subject to such option on the eighth anniversary of the Grant
Date; provided, however, that the exercisability of the Performance Option will
be accelerated as to the number of shares of Common Stock subject to such Option
at the end of each of the Fiscal Years specifically indicated on the signature
page hereof, if and only if the Company achieves the EBITDA performance targets
set forth on signature page hereof (each, an "Annual Performance Target"). In
the event that an Annual Performance Target is not achieved in a particular
Fiscal Year, the vesting of the Performance Option shall accelerate if the
subsequent Annual Performance Target(s) are achieved, such that the Performance
Option shall vest as if all prior Annual Performance Targets had been met.

(b)Notwithstanding the foregoing, (i) the Time Option shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such option
immediately prior to a Change in Control (but only to the extent such option has
not otherwise terminated or become exercisable) and (ii) the Performance Option
shall become immediately exercisable as to 100% of the shares of Common Stock
subject to such option immediately prior to a Change in Control (but only to the
extent such option has not otherwise terminated or become exercisable) if
(x) the Annual Performance Targets have been achieved for each of the prior
Fiscal Years or on a "catch-up" basis or (y) as a result of the Change in
Control, (A) the Investor achieves a gross internal rate of return of not less
than 22.5% (on a fully diluted basis, assuming the inclusion of all shares of
Common Stock underlying all Options as determined in the sole discretion of the
Company) as determined by the Investor and (B) the Investor earns at least 2.75
times the Base Price for each share of Common Stock held

4

--------------------------------------------------------------------------------



(directly or indirectly) by it. If a Change in Control occurs during a Fiscal
Year, the board of directors of the Company will determine in good faith what
percentage will become vested based upon quarterly performance targets measuring
EBITDA over the trailing twelve month period.

(c)Notwithstanding the foregoing, in the event of a termination of the
Optionee's employment by reason of death or Permanent Disability, all unvested
Options will become immediately exercisable.

(d)Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock (which does not otherwise become exercisable
in accordance with Section 3.1(a), (b) or (c) above) following the termination
of employment of the Optionee for any reason and any Option, which is
unexercisable as of the Optionee's termination of employment, shall be
immediately cancelled without payment therefor.

        Section 3.2. —Expiration of Option

        Except as otherwise provided in Section 5 or 6 of the Management
Stockholder's Agreement, the Optionee may not exercise the Option to any extent
after the first to occur of the following events:

(a)The tenth anniversary of the Grant Date; or

(b)The first anniversary of the date of the Optionee's termination of
employment, if the Optionee's employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(e)
below); or

(c)Immediately upon the date of the Optionee's termination of employment by the
Company or its Subsidiaries or Affiliates for Cause; or

(d)Thirty (30) days after the date of an Optionee's termination of employment by
the Company or any of its Subsidiaries or Affiliates without Cause (for any
reason other than as set forth in Section 3.2(b)) or by the Optionee for Good
Reason (in either case unless earlier terminated as provided in Section 3.2(e)
below); or

(e)The date the Option is terminated pursuant to Section 5 or 6 of the
Management Stockholder's Agreement; or

(f)Thirty (30) days after the date of an Optionee's termination of employment by
the Optionee without Good Reason; or

(g)One Hundred and Eighty (180) days after the date of an Optionee's Qualified
Retirement from the Company or any of its Subsidiaries; or

(h)At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan, the effective date of either the merger or consolidation
of the Company into another Person, or the exchange or acquisition by another
Person of all or substantially all of the Company's assets or 80% or more of its
then outstanding voting stock, or the recapitalization, reclassification,
liquidation, dissolution or other corporate event of the Company after (x) ten
(10) days prior written notice to the Optionee that the Company intends to
exercise such discretion and an opportunity for the Optionee to exercise his
Options, (y) payment to the Optionee in respect of the termination of his
Options, or (z) an opportunity for the Executive to rollover his Options into
new stock options, in connection with such transaction.

5

--------------------------------------------------------------------------------







ARTICLE IV
EXERCISE OF OPTION

        Section 4.1. —Person Eligible to Exercise

        Except as otherwise provided in the Management Stockholder's Agreement,
during the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee's will or under the then applicable laws
of descent and distribution.

        Section 4.2. —Partial Exercise

        Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.2; provided, however, that any partial exercise shall be for whole
shares of Common Stock only.

        Section 4.3. —Manner of Exercise

        An Option, or any exercisable portion thereof, may be exercised solely
by delivering to the Secretary or his office all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.2:

(a)Notice in writing signed by the Optionee or the other person then entitled to
exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b)Full payment (in cash or by check or by a combination thereof) for the shares
with respect to which such Option or portion thereof is exercised; provided
that, in the case of an Optionee's termination of employment by the Company or
any of its Subsidiaries or Affiliates without Cause or by the Optionee for Good
Reason, or by the Optionee as a result of a Qualified Retirement payment for the
shares with respect to which such Option or portion thereof is exercised may be
made on a net basis, such that without the exchange of any funds, such Optionee
receives that number of shares that would otherwise be issuable upon a cash
exercise of such Options less that number of shares having a Fair Market Value
equal to the aggregate exercise price that would otherwise have been paid by
such Optionee for the number of shares with respect to which such Option is
being excercised;

(c)A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other person then entitled to exercise
such Option or portion thereof, stating that the shares of Common Stock are
being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act of 1933, as amended (the "Act"), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its reasonable discretion,
take whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations;

(d)Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and

2

--------------------------------------------------------------------------------



(e)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein.
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

        Section 4.4. —Conditions to Issuance of Stock Certificates

        The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable; and

(b)The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

        Section 4.5. —Rights as Stockholder

        Except as otherwise provided in Section 2.4 of this Agreement, the
holder of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

ARTICLE V
MISCELLANEOUS

        Section 5.1. —Administration

        The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Option. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

        Section 5.2. —Option Not Transferable

        Except as provided in the Management Stockholder's Agreement, neither
the Option nor any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be

3

--------------------------------------------------------------------------------




voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 5.2 shall not prevent transfers by will or
by the applicable laws of descent and distribution.

        Section 5.3. —Notices

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee's personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3. Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

        Section 5.4. —Titles; Pronouns

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement. The masculine
pronoun shall include the feminine and neuter, and the singular the plural,
where the context so indicates.

        Section 5.5. —Applicability of Plan and Management Stockholder's
Agreement

        The Option and the shares of Common Stock issued to the Optionee upon
exercise of the Option shall be subject to all of the terms and provisions of
the Plan and the Management Stockholder's Agreement, to the extent applicable to
the Option and such shares. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control. In the event of any conflict
between this Agreement or the Plan and the Management Stockholder's Agreement,
the terms of the Management Stockholder's Agreement shall control.

        Section 5.6. —Amendment

        This Agreement may be amended only by a writing executed by the parties
hereto, which specifically states that it is amending this Agreement.

        Section 5.7. —Governing Law

        The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

        Section 5.8. —Arbitration

        In the event of any controversy among the parties hereto arising out of,
or relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within 100 miles of the New York City
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator's reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator.

        [Signatures on next page.]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

SEALY CORPORATION   OPTIONEE:
By:


--------------------------------------------------------------------------------

Jeffrey C. Claypool
Senior Vice President, Human Resources
 


--------------------------------------------------------------------------------

Larry Rogers


MAJOR TERMS

•Time Options: 211,323 shares of Common Stock are covered by the Time Option
granted hereunder.

•Time Option Vesting: At the Grant date 5% (five percent) of the Time Options
hereunder shall be vested and the balance of the Time Options shall vest ratably
on a monthly basis for the 57 month period, beginning on the Grant date.

•Performance Options: 246,500 shares of Common Stock are covered by the
Performance Option granted hereunder

•Base Price: $ 4.39 per share

•Grant Date: July 20, 2004

•Annual Performance Targets: The Annual Performance Targets are based on the
Company's achievement of the following EBITDA targets for the following Fiscal
Years which will result in the vesting of the indicated Performance Options:


Fiscal Year


--------------------------------------------------------------------------------

  EBITDA Target

--------------------------------------------------------------------------------

  Performance Options Vesting

--------------------------------------------------------------------------------

2004:   $ 180.0 million   49,300 2005:   $ 202.4 million   49,300 2006:   $
221.8 million   49,300 2007:   $ 240.3 million   49,300 2008:   $ 258.0 million
  49,300

        Annual Performance Targets will be adjusted by the Board of Directors,
in consultation with management, for any acquisitions, divestitures or major
capital investment programs not contemplated in the Initial Management Plan.

5

--------------------------------------------------------------------------------





QuickLinks


MAJOR TERMS
